EXAMINER'S AMENDMENT Unclear Reference
1.    The WO2015001340 and Uman et al references cited in the IDS filed 12/13/21 have been received and a copy of said IDS is attached to show same.  The search report for PCT/US99/23178 is a part of WO 00/19833 already cited.  However, the Examiner has not been able to locate “US20060516398” under the current numbering or previous numbering (i.e. US2006516398). The closest using the inventor name and publishing date has a completely different number in a search at  https://ie.espacenet.com/advancedSearch?locale=en_IE:
    PNG
    media_image1.png
    700
    1224
    media_image1.png
    Greyscale

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 2, 2022